         Case 1:18-cv-00681-RJL Document 226 Filed 08/07/20 Page 1 of 2




UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH,                                                Case No. 1:18-cv-00681-RJL
                                                           Honorable Richard J. Leon
       Plaintiff,

v.

EDWARD BUTOWSKY,
MATTHEW COUCH,
AMERICA FIRST MEDIA,

       Defendants.

     NOTICE TO JUDGE RICHARD LEON PURSUANT TO LOCAL RULE 40.5(b)(3)

       Pursuant to Rule 40.5(b)(3) of this Court, Defendant Matthew Couch hereby notifies

Judge Richard J. Leon that he has filed a related case before this Court, Matthew Couch v.

Verizon Communications, Inc., Michael Isikoff, National Public Radio, Inc., Aaron Rich,

Deborah Sines, Joe Capone and Mark Mueller, 20-cv-2151.



                                    /s/ Eden Quainton___________________
                                    EDEN P. QUAINTON, ESQ. (D.C. Bar No. NY0318)
                                    QUAINTON LAW, PLLC
                                    1001 Avenue of the Americas, 11th Floor
                                    New York, New York 10018
                                    Telephone: (212) 813-8389
                                    E-mail: equainton@gmail.com
                                    Attorneys for Defendant Matthew Couch




                                                1
         Case 1:18-cv-00681-RJL Document 226 Filed 08/07/20 Page 2 of 2




                               CERTIFICATE OF SERVICE


       The undersigned counsel certifies that on August 7, 2020, the foregoing document was

filed through the CM/ECF system and thereby served electronically on counsel for Plaintiff

Aaron Rich.



                               QUAINTON LAW, PLLC

                               /s/ Eden Quainton___________________
                               EDEN P. QUAINTON, ESQ.
                               1001 Avenue of the Americas, 11th Floor
                               New York, New York 10018
                               Telephone: (212) 813-8389
                               E-mail: equainton@gmail.com
                               Attorneys for Defendant Matthew Couch




                                               2
